Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition to amend Article VI, Section 21 of the Missouri Constitution relating to eminent domain. The fair ballot language statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to limit the authority of the General Assembly and certain cities or counties from passing laws that allow the use of eminent domain. These limits will specifically prohibit the use of eminent domain to acquire property for private development or rehabilitation based on such property being determined to be blighted, substandard or unsanitary.
  This measure also allows such local governments to require owners of property found to be a public nuisance to abate or clean up the nuisance. If the property owner fails to do so in a reasonable time, it allows the local government to pay for the abatement and impose a lien to recover the cost. *Page 2
  A "no" vote will not change the ability of the General Assembly and certain cities or counties to pass laws regarding the use of eminent domain.
  This measure will not have an impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the initiative petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
_________________________ Jeremiah W. (Jay) Nixon Attorney General *Page 1